UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------- X
                                                                  :
STEPHEN BUONO,                                                    :
                                             Plaintiff,           :      19 Civ. 5413 (LGS)
                                                                  :
                           -against-                              :            ORDER
                                                                  :
AVALONBAY COMMUNITIES, INC.,                                      :
                                                                  :
                                             Defendant.           :
----------------------------------------------------------------- X


LORNA G. SCHOFIELD, District Judge:

        WHEREAS, a case management conference (“CMC”) is scheduled for March 31, 2020;

        WHEREAS, Defendant has proposed a motion for summary judgment. Plaintiff opposes the

request to file summary judgment. It is hereby

        ORDERED that the parties shall engage in settlement discussions before any summary

judgment motion will be permitted. By March 31, 2020, the parties shall file a joint letter on whether

they prefer a referral for mediation or a settlement conference before Judge Netburn. It is further

        ORDERED that the parties shall file a status letter every 30 days, reporting on settlement

discussions, with the first status letter due by April 20, 2020. If the parties settle the case, they shall

inform the Court by letter within two business days. It is further

        ORDERED that the March 31, 2020, 10:30 a.m. CMC is adjourned sine die.

Dated: March 25, 2020
       New York, New York
